Exhibit 10.14

 

ATLANTIC SOUTHERN FINANCIAL GROUP, INC.

RESTRICTED STOCK AWARD

 

This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the
30th day of March, 2010 by and between Atlantic Southern Financial Group, Inc.
(the “Company”), a Georgia corporation, and Edward P. Loomis, Jr. (the
“Employee”).

 

Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Restricted Shares described
below in consideration of the services rendered and/or to be rendered to the
Employee by virtue of the Employee’s employment relationship with the Company
(including any affiliate thereof).

 

A.            Grant Date:  March 30, 2010.

 

B.            Restricted Shares:  68,965 shares of the Company’s common stock
(“Common Stock”).

 

C.            Vesting:  The Restricted Shares shall become vested, as and to the
extent the Service Condition, as specified below, is satisfied.

 

 

 

Percentage of Restricted Shares

 

Years of Vesting Service

 

which are Vested Shares

 

 

 

 

 

Less than 1

 

0

%

1, but less than 2

 

25

%

2, but less than 3

 

50

%

3, but less than 4

 

75

%

4 or more

 

100

%

 

The Employee shall receive one Year of Vesting Service for each full consecutive
one-year period of continuous service during the period beginning with the Grant
Date and ending on the date the Employee ceases to provide services to the
Company (including any affiliate), regardless of the reason.

 

Notwithstanding the foregoing, the Service Condition will be deemed satisfied as
to all of the Restricted Shares if the Employee provides continuous service to
the Company and/or any affiliate from the Grant Date through the date of any of
the earlier events listed below:

 

(a)           in the event of (i) an involuntary and complete termination of the
Employee’s services as an employee for the Company (and its affiliates), other
than for Cause; or (ii) a termination of the Employee’s services as an employee
for the Company (and its affiliates) due to either death or Disability; or

 

(c)           the effective date of a Change in Control.

 

The Restricted Shares which have satisfied (or are deemed to have satisfied) the
Service Condition are herein referred to as the “Vested Shares.”  Any portion of
the Restricted Shares which have not become Vested Shares in accordance with
this Paragraph C. before or at the time

 

--------------------------------------------------------------------------------


 

the Employee ceases to be an employee of the Company (including any affiliate),
regardless of the reason, shall be forfeited.

 

IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.

 

 

ATLANTIC SOUTHERN FINANCIAL

 

 

 

GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Fickling, III

 

/s/ Edward P. Loomis

 

 

 

 

Employee

 

 

 

 

 

 

Title:

Chairman

 

 

 

2

--------------------------------------------------------------------------------


 

ADDITIONAL TERMS AND CONDITIONS OF

ATLANTIC SOUTHERN FINANCIAL GROUP, INC.

RESTRICTED STOCK AWARD

 

1.             Condition to Delivery of Performance Shares.

 

(a)           Employee must deliver to the Company, within two (2) business days
after the earlier of (i) the date (the “Vesting Date”) on which any Restricted
Shares become Vested Shares, or (ii) the date the Employee makes an election
pursuant to Section 83(b) of the Internal Revenue Code as to all or any portion
of the Restricted Shares, either cash or a certified check payable to the
Company in the amount of all tax withholding obligations (whether federal, state
or local) imposed on the Company by reason of the vesting of the Restricted
Shares, or the making of an election pursuant to Section 83(b) of the Internal
Revenue Code, as applicable, except as provided in Section 1(b).

 

(b)           If the Employee does not make an election pursuant to
Section 83(b) of the Internal Revenue Code, in lieu of paying the withholding
tax obligations in cash or by certified check as required by Section 1(a),
Employee may elect (the “Withholding Election”) to have the actual number of
shares of Common Stock that become Vested Shares reduced by the smallest number
of whole shares of Common Stock which, when multiplied by the Fair Market Value
of the Common Stock determined by the closing price for the Common Stock on the
last business day immediately preceding the applicable Vesting Date, is
sufficient to satisfy the amount of the tax withholding obligations imposed on
the Company by reason of the vesting of the Restricted Shares on the applicable
Vesting Date.  Employee may make a Withholding Election only if all of the
following conditions are met:

 

(i)            the Withholding Election must be made on or prior to the Vesting
Date by executing and delivering to the Company a properly completed Notice of
Withholding Election, in substantially the form of Exhibit A attached hereto;
and

 

(ii)            any Withholding Election made will be irrevocable; however, the
Board of Directors may, in its sole discretion, disapprove and give no effect to
any Withholding Election.

 

(c)           Unless and until the Employee provides for the payment of the tax
withholding obligations in accordance with the provisions of this Section 1, the
Company shall have no obligation to deliver any of the Vested Shares and may
take any other actions necessary to satisfy such obligations, including
withholding of appropriate sums from other amounts payable to the Employee.  At
the request of the Employee, the Board of Directors may authorize the Company to
participate in such arrangements between the Employee and a broker, dealer or
other “creditor” (as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System) acting on behalf of the Employee for the receipt
from such broker, dealer or other “creditor” of cash by the Company in an amount
necessary to satisfy the Employee’s tax withholding obligations in exchange for
delivery of a number of Vested Shares directly to the broker, dealer or other
“creditor” having a value equal to the cash delivered.

 

3

--------------------------------------------------------------------------------


 

2.             Issuance of Restricted Shares.

 

(a)           The Company shall issue the Restricted Shares as of the Grant Date
in either manner described below, as determined by the Board of Directors in its
sole discretion:

 

(i)            by the issuance of share certificate(s) evidencing Restricted
Shares to the Secretary of the Company or such other agent of the Company as may
be designated by the Board of Directors or the Secretary (the “Share
Custodian”); or

 

(ii)           by documenting the issuance in uncertificated or book entry form
on the Company’s stock records.

 

Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.

 

(b)           When the Restricted Shares become Vested Shares, the Company or
the Share Custodian, as the case may be, shall deliver the Vested Shares to the
Employee or, at the Company’s election, to a broker designated by the Company
(the “Designated Broker”) by either physical delivery of the share
certificate(s) or book entry transfer, as applicable, for the benefit of an
account established in the name of the Employee, in either case, after, to the
extent applicable, payment by the Employee of the tax withholding obligations
pursuant to Section 1(a) and/or reduced by any Vested Shares withheld and
returned to the Company pursuant to Section 1(b) above or delivered to a broker,
dealer or other “creditor” as contemplated by Section 1(c) above (such reduced
number of Vested Shares are referred to in this Section 2(b) as the “Net Vested
Shares”).  If the number of Vested Shares includes a fraction of a share,
neither the Company nor the Share Custodian shall be required to deliver the
fractional share to the Employee, and the Company shall pay the Employee the
amount determined by the Company to be the estimated Fair Market Value
therefor.  At any time after receipt by the Designated Broker, the Employee may
require that the Designated Broker deliver the Net Vested Shares to the Employee
pursuant to such arrangements or agreements as may exist between the Designated
Broker and the Employee.

 

(c)           In the event that the Employee forfeits any of the Restricted
Shares, the Company shall cancel the issuance on its stock records and, if
applicable, the Share Custodian shall promptly deliver the share
certificate(s) representing the forfeited shares to the Company.

 

(d)           Employee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Employee with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Employee.  The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Employee as Net
Vested Shares or are returned to the Company as forfeited Restricted Shares or
as Vested Shares withheld and returned to the Company pursuant to Section 1(b),
as provided by the applicable terms of this Award.

 

(e)           Unless and until the Restricted Shares become Vested Shares, the
Employee shall be entitled to all rights applicable to holders of shares of
Common Stock including, without

 

4

--------------------------------------------------------------------------------


 

limitation, the right to vote such shares and to receive dividends or other
distributions thereon as provided by Section 3, except as otherwise expressly
provided in this Award.

 

(f)            In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Employee agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.

 

3.             Acknowledgement by Employee of Tax Election Opportunity. 
Employee acknowledges that the award of the Restricted Shares constitutes a
transfer of property for federal income tax purposes under Section 83 of the
Internal Revenue Code and that the Employee shall have the sole responsibility
for determining whether to elect early income tax treatment by making an
election permitted under Subsection (b) of Section 83 of the Internal Revenue
Code and the sole responsibility for effecting any such election in an
appropriate and on a timely basis.

 

4.             Dividends.  The Employee shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares.  Dividends paid on Restricted Shares will be held by the
Company and transferred to the Employee, without interest, on such date as the
Restricted Shares become Vested Shares.  Dividends or other distributions paid
on Restricted Shares that are forfeited shall be retained by the Company.

 

5.             Restrictions on Transfer of Restricted Shares.

 

(a)           General Restrictions.  Except as provided by this Award, the
Employee shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with this
Award, and any Restricted Shares so transferred will continue to be bound by
this Award.  The Employee (and any subsequent holder of Restricted Shares) may
not sell, pledge or otherwise directly or indirectly transfer (whether with or
without consideration and whether voluntarily or involuntarily or by operation
of law) any interest in or any beneficial interest in any Restricted Shares
except pursuant to the provisions of this Award.  Any sale, pledge or other
transfer (or any attempt to effect the same) of any Restricted Shares in
violation of any provision of this Award shall be void, and the Company shall
not record such transfer, assignment, pledge or other disposition on its books
or treat any purported transferee or pledgee of such Restricted Shares as the
owner or pledgee of such Restricted Shares for any purpose.

 


(B)           CERTAIN PERMITTED TRANSFERS.  THE RESTRICTIONS CONTAINED IN THIS
SECTION 5 WILL NOT APPLY WITH RESPECT TO TRANSFERS OF THE RESTRICTED SHARES
PURSUANT TO APPLICABLE LAWS OF DESCENT AND DISTRIBUTION; PROVIDED THAT THE
RESTRICTIONS CONTAINED IN THIS SECTION 5 WILL CONTINUE TO BE APPLICABLE TO THE
RESTRICTED SHARES AFTER ANY SUCH TRANSFER; AND PROVIDED FURTHER THAT THE
TRANSFEREE(S) OF SUCH RESTRICTED SHARES MUST AGREE IN WRITING TO BE BOUND BY THE
PROVISIONS OF THIS AWARD.

 

5

--------------------------------------------------------------------------------


 

6.             Additional Restrictions on Transfer.

 

(a)           Certificates evidencing the Restricted Shares shall have noted
conspicuously on the certificate a legend required under applicable securities
laws in addition to any legends other legend(s) as the Company deems appropriate
and the Employee shall not make any transfer of the Restricted Shares without
first complying with the restrictions on transfer described in such legend. 
Such legends may include the following:

 

TRANSFER IS RESTRICTED

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”) OR APPLICABLE STATE SECURITIES LAW (THE “STATE ACTS”), AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT, THE STATE ACTS AND ANY OTHER APPLICABLE SECURITIES
LAWS UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM REGISTRATION OR IS OTHERWISE IN COMPLIANCE WITH THE
ACT, THE STATE ACTS AND ANY OTHER APPLICABLE SECURITIES LAWS.

 

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET FORTH IN A
RESTRICTED STOCK AWARD, DATED MARCH 30, 2010, COPIES OF WHICH ARE AVAILABLE FROM
THE COMPANY.

 


(B)           OPINION OF COUNSEL.  NO HOLDER OF RESTRICTED SHARES MAY SELL,
TRANSFER, ASSIGN, PLEDGE OR OTHERWISE DISPOSE OF (WHETHER WITH OR WITHOUT
CONSIDERATION AND WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW)
ANY INTEREST IN OR ANY BENEFICIAL INTEREST IN ANY RESTRICTED SHARES, EXCEPT
(I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
(II) IN A TRANSACTION THAT FULLY COMPLIES WITH RULE 144, WITHOUT FIRST
DELIVERING TO THE COMPANY AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE IN FORM
AND SUBSTANCE TO THE COMPANY) THAT NEITHER REGISTRATION NOR QUALIFICATION UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS REQUIRED IN
CONNECTION WITH SUCH TRANSFER.


 

7.             Change in Capitalization.

 

(a)           The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company.  No
fractional shares shall be issued in making such adjustment.  All adjustments
made by the Board of Directors under this Section shall be final, binding, and
conclusive.

 

6

--------------------------------------------------------------------------------


 

(b)           In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Common Stock or a Change in Control, an
appropriate adjustment may be made with respect to the Restricted Shares such
that other securities, cash or other property may be substituted for the Common
Stock held by Share Custodian or recorded in book entry form pursuant to this
Award.

 

(c)           The existence of the Award shall not affect the right or power of
the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Common Stock or the rights thereof, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its business or assets, or any other corporate act or proceeding.

 

8.             Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Board of Directors, in compliance with exemptions under applicable state
securities laws of the state in which the Employee resides, and/or any other
applicable securities laws.

 

9.             Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

10.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.  Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.

 

11.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

12.           Entire Agreement.  This Award expresses the entire understanding
and agreement of the parties with respect to the subject matter.  This Award may
be executed in two or more counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.

 

13.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall have
the meaning ascribed to them in Section 16.

 

14.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

7

--------------------------------------------------------------------------------


 

15.           No Right to Continued Service Relationship.  The grant of the
Restricted Shares made pursuant to this Award shall not be construed as giving
Employee the right to any continued service relationship with the Company or any
affiliate of the Company.

 

16.           Special Definitions.  For purposes of this Award, the following
terms shall have the meanings ascribed to them herein, as follows:

 

(a)           The term “Board of Directors” means the Board of Directors of the
Company.

 

(b)           The term “Cause” shall have the same meaning given to the same
term in the Employment Agreement between the parties as may be in effect from
time to time; provided, however, if any such Employment Agreement ceases to
exist, then the term shall have the same meaning given the same term the last
time such term was used in any such Employment Agreement.

 

(c)           The term “Change in Control” means, following the Grant Date, the
acquisition by any one person, or more than one person acting as a group (other
than any person or more than one person acting as a group who is considered to
own more than fifty percent (50%) of the total voting power of the Company or
Atlantic Southern Bank (the “Bank”) prior to such acquisition) of stock of the
Company or the Bank that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company or the Bank (as applicable).  Notwithstanding the foregoing, no
Change in Control shall be deemed to have occurred for purposes of this
Subsection (c) by reason of a merger, consolidation, reorganization or other
transaction as to which the holders of the capital stock of the Company before
the transaction continue after the transaction to hold, directly or indirectly
through a holding company or otherwise, shares of capital stock of the Company
(or other surviving company) representing more than fifty percent (50%) of the
value or ordinary voting power to elect directors of the capital stock of the
Company (or other surviving company).  For purposes of this Subsection (c),
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.

 

(d)           The term “Disability” means by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months that results in Employee (i) being unable to engage in any
substantial gainful activity; or (ii) receiving income replacement benefits for
a period of not less than three (3) months under the Bank’s long-term disability
plan covering the Employee.  The determination of whether the Employee is
subject to a Disability shall be made by the Company.

 

(e)           The term “Fair Market Value” means the fair market value of a
share of Common Stock as determined by the Board of Directors taking into
account such facts and circumstances deemed to be material by the Board of
Directors to the value of the Common Stock in the hands of the Employee.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF WITHHOLDING ELECTION

ATLANTIC SOUTHERN FINANCIAL GROUP, INC.

RESTRICTED STOCK AWARD

 

TO:

 

Atlantic Southern Financial Group, Inc.

 

 

 

FROM:

 

 

 

 

 

RE:

 

Withholding Election

 

This election relates to the Restricted Stock Award identified in Paragraph 3
below. I hereby certify that:

 

(1)             My correct name and social security number and my current
address are set forth at the end of this document.

 

(2)             I am (check one, whichever is applicable).

 

o            the original recipient of the Restricted Stock Award.

 

o            the legal representative of the estate of the original recipient of
the Restricted Stock Award.

 

o            a legatee of the original recipient of the Restricted Stock Award.

 

o            the legal guardian of the original recipient of the Restricted
Stock Award.

 

(3)             The Resticted Stock Award pursuant to which this election
relates was issued in the name of Edward P. Loomis, Jr. for a total of 68,965
shares of Common Stock. This election relates to              shares of Common
Stock to be delivered upon the vesting of a portion of the Restricted Shares,
provided that the numbers set forth above shall be deemed changed as appropriate
to reflect stock splits and other adjustments contemplated by the Restricted
Stock Award.

 

(4)             I hereby elect to have certain of the Vested Shares withheld and
returned to the Company, rather than delivered to me, for the purpose of having
the value of such shares applied to pay minimum required federal, state and
local, if any, tax withholding obligations arising from the vesting event.

 

The fair market value of the Vested Shares to be withheld and returned to the
Company shall be equal to the minimum statutory tax withholding requirements
under federal, state and local law in connection with the vesting event, reduced
by the amount of any cash or certified check payment tendered by me to the
Company in partial payment of such tax withholding obligations.

 

(5)             I understand that this Withholding Election is made prior to the
Vesting Date and is otherwise timely made pursuant to Section 1 of the
Restricted Stock Award.

 

(6)             I further understand that, if this Withholding Election is not
disapproved by the Board of Directors, the Company shall withhold from the
Vested Shares a whole number of shares of Common Stock having the value
specified in Paragraph 4 above.

 

1

--------------------------------------------------------------------------------


 

(7)             I have read and understand the provisions of the Restricted
Stock Award and I have no reason to believe that any of the conditions therein
to the making of this Withholding Election have not been met. Capitalized terms
used in this Notice of Withholding Election without definition shall have the
meanings given to them in the Restricted Stock Award.

 

Dated:

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Name (Printed)

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

City, State, Zip Code

 

 

 

 

 

 

Social Security Number

 

 

2

--------------------------------------------------------------------------------